DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks at Pages 15 through 17, filed 27 August 2021, with respect to the claimed “format” of an “emotional state estimation request” and an “emotional state estimation response” as recited in Claims 1-15 and 22-26 have been fully considered and are persuasive.  The applicant has asserted that 

“one of ordinary skill in the art, having the benefit of the present application, would understand that ‘an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding an emotional state of the person holding the electronic pen’… does not require the plurality of fields to actually store such information.  For example, the present application, as filed, teaches that in Subfigure (C) in FIG. 19, a tablet terminal TE transmits a signal in a format in which coordinate data (X, Y) of a pointed position and writing pressure data P, among other things, are arranged followed by an empty space (empty area or empty field) for accommodating information ED indicative of an emotional state… Meaningless data (e.g., all zeros) may be included in place of the empty space for the information ED indicative of the emotional state... When returning information to the tablet terminal TE, an emotion server apparatus 8D inserts the information ED indicative of the emotional state estimated from the pen state information into the empty space of the format of the transmitted signal, as depicted in Subfigure (C) in FIG. 19….”

The examiner agrees.  As such, the rejection of Claims 1-15 and 22-26 under 35 U.S.C. 112(a) as presented in the Final Rejection mailed 28 June 2021 has been withdrawn. 

Applicant’s arguments, see Remarks at Pages 19 and 20, also filed 27 August 2021, with respect to the claimed “range information” as recited in Claims 16-21 have been fully considered and are persuasive.  The applicant has asserted that neither the teachings of Peiro (GB-2413425) nor any other reference relied upon by the examiner, teaches or fairly suggests

“A building apparatus that builds an emotion estimation-oriented information storage device, the building apparatus comprising: at least one processor; and… instructions that… cause the building apparatus to… obtain range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information at a time of the emotional state from the acquired pen state information, wherein the range information includes a first range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while the sensor is in contact with the electronic pen and a second range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while the sensor is not in contact with the electronic pen….”

	Upon consideration of the applicant’s arguments with respect to the claimed “range information” and the teachings of the prior art references relied upon by the examiner, the examiner agrees.  The rejection of Claims 16-21 under 35 U.S.C. 102(a)(1) as presented in the Final Rejection mailed 28 June 2021 has been withdrawn.

Response to Amendment

The amendments to the claims received 27 August 2021 are accepted and have been entered.

Allowable Subject Matter

Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 8, 14, 16, 22, and 24.  
In particular, with respect to independent Claims 1, 8, 14, 22, and 24, none of the references relied upon by the examiner teach or fairly suggest “a communication circuit which, in operation, transmits to an emotion estimation apparatus coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding an emotional state of the person holding the electronic pen, and receives from the emotion estimation apparatus the coordinates corresponding to the position pointed to by the electronic pen, the pen state information included in the emotional state estimation request, and the information regarding the emotional state of the person holding the electronic pen in an emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the emotional state of the person holding the electronic pen” as recited, in varying form, in each of these independent claims.
With respect to independent Claim 16, none of the references relied upon by the examiner teach or fairly suggest a “building apparatus” configured to perform the claimed combination of functions including to “acquire biological information regarding a obtain range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information at a time of the emotional state from the acquired pen state information, wherein the range information includes a first range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while a sensor is in contact with the electronic pen and a second range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while the sensor is not in contact with the electronic pen; store information regarding the emotional state and the range information regarding the range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information into the emotion estimation-oriented information storage device, the information regarding the emotional state and the range information being associated with one another; receive an emotional state estimation request; and generate an emotional state estimation response including the information regarding the emotional state.”
As pertaining to the most relevant prior art relied upon by the examiner, Peiro (GB-2413425) discloses (see Fig. 1 and Fig. 2) a coordinate input processing apparatus (100) comprising: a position detection apparatus (see (102, 122, 130)) that includes a sensor (122) which, in operation, detects a position pointed to by an 
Peiro further discloses a communication circuit (see (127, 130), (143, 106), and (138)) which, in operation, transmits to an emotion estimation apparatus (i.e., a processing apparatus; see (106)) coordinates corresponding to the position pointed to by the electronic pen (104) and the pen state information (i.e., writing pressure, tilt, height, time data, pen identification data, and/or movement information) acquired by the position detection apparatus (see (102, 122, 130)) in a format (i.e., a digital format) that includes a plurality of fields, or pieces of information, wherein the emotion estimation apparatus (106) and generates an emotional state estimation (i.e., a processed emotional state or mood estimation; see Page 22, Ln. 16-32 through Page 23, Ln. 1-8; Page 24, Ln. 6-10 and Ln. 28-32; and Page 27, Ln. 1-19 and Ln. 27-30; and see Page 30, Ln. 25-32 through Page 31, Ln. 1-2).
In this regard, Peiro further discloses a method to acquire biological information (i.e., shape information, speed information, velocity information, acceleration information, number of contacts, etc. relating to a mood of a person using an electronic pen (104)) regarding a person performing pointing input using the electronic pen (104), discriminating an emotional state (i.e., mood information) of the person holding the electronic pen (104) based on the biological information (i.e., shape information, speed information, velocity information, acceleration information, number of contacts, etc. 
Peiro does not explicitly disclose, and further does not appear to suggest, the claimed “emotional state estimation request” having the “format” that includes the claimed respective “plurality of fields,” and the claimed “emotional state estimation response” having the “format” that includes the claimed respective “plurality of fields” as recited, in varying form, in independent Claims 1, 8, 14, 22, and 24.  Peiro further does not explicitly disclose, and further does not appear to suggest, the claimed “range information” as recited in independent Claim 16 that is associated with the claimed “information regarding the emotional state.”
Kao et al. (US 6,855,112) discloses (see Fig. 1 and Fig. 2) an electronic pen (see (11) in Fig. 1 corresponding to (21) in Fig. 2) comprising a biological information detection apparatus (see the ring in Fig. 1, as an example) worn by the person holding the electronic pen (again, see (11) in Fig. 1 corresponding to (21) in Fig. 2), and a communication circuit (see (27) in Fig. 2, for example) which, in operation, receives biological information (i.e., pulse rate information, blood flow information, or brain wave information) detected by the biological information detection apparatus (again, see the ring in Fig. 1, as an example), and transmits the biological information (i.e., pulse rate information, blood flow information, or brain wave information) to an emotion estimation 
Still, like Peiro, Kao et al. does not disclose, and further does not suggest, the claimed “emotional state estimation request” having the “format” that includes the claimed respective “plurality of fields,” and the claimed “emotional state estimation response” having the “format” that includes the claimed respective “plurality of fields” as recited, in varying form, in independent Claims 1, 8, 14, 22, and 24, and/or the claimed “range information” as recited in independent Claim 16 that is associated with the claimed “information regarding the emotional state.”
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 8, 14, 16, 22, and 24.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.